        Case 1:19-cv-11861-MKV Document 82-1 Filed 02/18/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


ELLIOTT BROIDY and
BROIDY CAPITAL MANAGEMENT, LLC,

                                    Plaintiffs,

                      —v.—

GLOBAL RISK ADVISORS LLC,
GRA MAVEN LLC,
GRA QUANTUM LLC,                                   19 Civ. 11861 (MKV)
GLOBAL RISK ADVISORS EMEA LIMITED,
GRA RESEARCH LLC,
QRYPT, INC.,
KEVIN CHALKER,
DENNIS MANDICH,
ANTONIO GARCIA, and
COURTNEY CHALKER,

                                  Defendants.


                                  ATTACHMENT A



I consent to being substituted.            Signature:   s/Filiberto Agusti
Date:        February 18, 2021             Signature:   s/Leah M. Quadrino
                                           Signature:   s/Linda C. Bailey
                                           Signature:   s/Charles Michael
                                           Signature:   s/Morgan Lucas
